

115 S3139 : Transit Rail Inspection Practices Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 3139IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Referred to the Committee on Transportation and InfrastructureAN ACTTo require State safety oversight agencies to conduct safety inspections of public transportation
			 systems that provide rail fixed guideway public transportation and to
			 direct the Secretary of Transportation to develop risk-based inspection
			 guidance for such agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transit Rail Inspection Practices Act of 2018 or the TRIP Act.
		2.Public transportation safety inspections
 (a)In generalSection 5329 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (2)— (i)in subparagraph (D), by striking and at the end;
 (ii)in subparagraph (E), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (F)consideration, where appropriate, of performance-based and risk-based methodologies.; and (B)by adding at the end the following:
						
 (3)Plan updatesThe Secretary shall update the national public transportation safety plan under paragraph (1) as necessary.;
 (2)in subsection (e), by adding at the end the following:  (11)Effectiveness of enforcement authorities and practicesThe Secretary shall develop and disseminate to State safety oversight agencies the process and methodology that the Secretary will use to monitor the effectiveness of the enforcement authorities and practices of State safety oversight agencies.; and
 (3)by adding at the end the following:  (l)Inspections (1)Inspection access (A)In generalA State safety oversight program shall provide the State safety oversight agency established by the program with the authority and capability to enter the facilities of each rail fixed guideway public transportation system that the State safety oversight agency oversees to inspect infrastructure, equipment, records, personnel, and data, including the data that the rail fixed guideway public transportation agency collects when identifying and evaluating safety risks.
 (B)Polices and proceduresA State safety oversight agency, in consultation with each rail fixed guideway public transportation agency that the State safety oversight agency oversees, shall establish policies and procedures regarding the access of the State safety oversight agency to conduct inspections of the rail fixed guideway public transportation system, including access for inspections that occur without advance notice to the rail fixed guideway public transportation agency.
								(2)Data collection
 (A)In generalA rail fixed guideway public transportation agency shall provide the applicable State safety oversight agency with the data that the rail fixed guideway public transportation agency collects when identifying and evaluating safety risks, in accordance with subparagraph (B).
 (B)Policies and proceduresA State safety oversight agency shall establish policies and procedures for collecting data described in subparagraph (A) from a rail fixed guideway public transportation agency, including with respect to frequency of collection, that is commensurate with the size and complexity of the rail fixed guideway public transportation system.
 (3)IncorporationPolicies and procedures established under this subsection shall be incorporated into— (A)the State safety oversight program standard adopted by a State safety oversight agency under section 674.27 of title 49, Code of Federal Regulations (or any successor regulation); and
 (B)the public transportation agency safety plan established by a rail fixed guideway public transportation agency under subsection (d).
 (4)Assessment by SecretaryIn assessing the capability of a State safety oversight agency to conduct inspections as required under paragraph (1), the Secretary shall ensure that—
 (A)the inspection practices of the State safety oversight agency are commensurate with the number, size, and complexity of the rail fixed guideway public transportation systems that the State safety oversight agency oversees;
 (B)the inspection program of the State safety oversight agency is risk-based; and (C)the State safety oversight agency has sufficient resources to conduct the inspections.
 (5)Special directiveThe Secretary shall issue a special directive to each State safety oversight agency on the development and implementation of risk-based inspection programs under this subsection.
 (6)EnforcementThe Secretary may use any authority under this section, including any enforcement action authorized under subsection (g), to ensure the compliance of a State safety oversight agency or State safety oversight program with this subsection..
				(b)Deadline; effective date
 (1)Special directive on risk-based inspection programsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue each special directive required under section 5329(l)(5) of title 49, United States Code, as added by subsection (a).
 (2)Inspection requirementsSection 5329(l) of title 49, United States Code, as added by subsection (a), shall apply with respect to a State safety oversight agency on and after the date that is 2 years after the date on which the Secretary issues the special directive to the State safety oversight agency under paragraph (5) of such section 5329(l).
 (c)No effect on initial certification processNothing in this section or the amendments made by this section shall be construed to affect the requirements for initial approval of a State safety oversight program, including the initial deadline, under section 5329(e)(3) of title 49, United States Code, as in effect on the day before the date of enactment of this Act.
			3.Funding for State safety oversight program grants
 (a)In generalSection 5336(h)(4) of title 49, United States Code, is amended by striking 0.5 percent and inserting 0.75 percent. (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to fiscal year 2020 and each fiscal year thereafter.Passed the Senate September 25, 2018.Julie E. Adams,Secretary